                        Case 3:19-mc-00208
AO 106 (Rev. 04/10) Application for a Search Warrant
                                                               Document 1             Filed 03/08/19         Page 1 of 34


                                       UNITED STATES DISTRICT COURT
                                                                         for the
                                                                   District of Oregon

               In the Matter of the Search of                                )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                                    Case No.
        Information associated with email accounts
                                                                             )
                                                                             )                        '19 - MC- 20 8
            supermatchescort@gmail.com and                                   )
              markzongtaochen@gmail.com                                      )

                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
pr.op,ertv to be searched a(ld give its locatipn):                                        .                                        .
  lmonnat1on assocIatea-wItn ema11 accounts supermatchescort@gma1l.com , and markzongtaochen@gma1l.com, as
  described in Attachment A hereto,

located in the              Northern                 District of                 California             , there is now concealed (identify the
                                                                   ------------
person or describe the property lo be seized):
 The information and items set forth in Attachment B hereto.


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more) :
                 ~ evidence of a crime;
                 ~ contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                                Offense Description
        18 U.S.C. §§ 2, 371 , 1952,                   Conspiracy to knowingly transport individuals in interstate and foreign commerce
        and 2421                                      with the intent that such individuals engage in prostitution or in any sexual activity
                                                      for which any person can be charged with a criminal offense
         The application is based on these facts:
        See affidavit which is attached hereto and incorporated herein by this reference .


           ~    Continued on the attached sheet.
           0 Delayed notice of                   days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
                under 18 U.S.C. § 3103a, the basis of which is set                forthron the att: : ;~sheet.        ...
                                                                                                                 1
                                                                         .                        ,1-!J._
                                                                                                       A ~ signature
                                                                                                                     ~·.    -th:
                                                                                              JUNE PINIEWSKI , Special Agent , FBI
                                                                                                       Printed name and title

Sworn to before me and signed in my presence.


Date:             03/08/2019


City and state: Portland Oregon                                                  STACIE F. BECKERMAN , United States Magistrate Judge
                                                                                                       Printed name and title
             Case 3:19-mc-00208          Document 1       Filed 03/08/19      Page 2 of 34




DISTRICT OF OREGON, ss:                                 AFFIDAVIT OF JUNE PINIEWSKI

                                Affidavit in Support of an Application
                             for a Search Warrant for an Email Account

        I, June Piniewski, being duly sworn, do hereby depose and state as follows:

                        INTRODUCTION AND AGENT BACKGROUND

        1.        As a Special Agent of the FBI, I am authorized to investigate violations of the

criminal laws set forth in Title 18 of the United States Code. I am currently assigned to the

Portland Division of the FBI where I investigate violations of federal law, including bank

robberies, crimes against children, sex trafficking offenses, and other violent crimes. I have been

involved in multiple investigations of matters involving sex trafficking, particularly as it relates

to violations of 18 U.S.C. § 2421. I have had extensive training in law enforcement investigation

techniques, including but not limited to 800 hours of training at the FBis Academy at Quantico,

Virginia. Prior to joining the FBI, I was a Deputy Sheriff in Hillsborough County, Florida, for

approximately five years, where I participated in the investigation of various crimes, including

violent crimes.

       2.         I submit this affidavit in support of an application for a search warrant under 18

U.S.C. §§ 2703(a), 2703(b)(l)(A), and 2703(c)(l)(A) to require Google and Microsoft (MSN

Online Services) (hereinafter "Email Providers") to provide information, including the content of

communications, associated with e-mail accounts: supermatchescort@gmail.com,

chen_zong_tao@hotrnail.com, and markzongtaochen@gmail.com, (referred to as the "Email

Accounts"), which are fmther described in Attachment A to this affidavit. As set forth below, I

have probable cause to believe that the Email Accounts are related to and contain evidence

related to a group of people who are engaged in a criminal conspiracy that is knowingly

AFFIDAVIT OF JUNE PINIEWSKI                                                            Pagel
             Case 3:19-mc-00208        Document 1        Filed 03/08/19      Page 3 of 34



transporting individuals in interstate and foreign commerce with intent that such individuals

engage in prostitution, or in any sexual activity for which any person can be charged with a

criminal offense and are using a facility in interstate commerce to promote, manage, establish,

carry on or facilitate the promotion, management, establishment or carrying on of unlawful

prostitution activities, all in violation of Title 18 United States Code, Sections 2, 371 , 1952, and

2421 , and that evidence related to this crime; contraband, fruits of the crime, items illegally

possessed; and, property designed for use, intended for use or used in committing this crime will

be found within the Email Accounts sought to be searched, as set forth in Attachment B to this

affidavit.

        3.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set fo11h all of my knowledge about this matter. The facts set

forth in this affidavit are based on my own personal knowledge, knowledge obtained from other

individuals during my participation in this investigation, including other law enforcement

officers, interviews of witnesses, a review of records related to this investigation,

communications with others who have knowledge of the events and circumstances described

herein, and information gained through my training and experience.

                                         APPLICABLE LAW

        4.      18 U.S.C. § 1952(a)(3) makes it a crime to knowingly use a facility in interstate or

foreign commerce, specifically computers and cellular telephones, with intent to promote,

manage, establish, and carry on acts to facilitate the promotion, management, establishment, and

carrying on of an unlawful activity namely, a business enterprise involving prostitution offenses

in violation of the laws of the State in which they are committed, to-wit prostitution in violation

of Oregon Revised Statute (ORS) 167.007 and of the United States, and thereafter performed and


AFFIDAVIT OF JUNE PINIEWSKI                                                             Page2
             Case 3:19-mc-00208       Document 1       Filed 03/08/19      Page 4 of 34



attempted to perform an act to promote, manage, establish, and carry on and to facilitate the

promotion, management, establishment, and carrying on of such unlawful activity; 18 U.S.C. §

2421 makes it a federal felony for anyone to knowingly transport an individual in interstate or

foreign commerce, with the intent that such individual engage in prostitution, or in any sexual

activity for which any person can be charged with a criminal offense, or attempts to do so. 18

U.S.C. § 371, makes it a crime for two or more persons to conspire to commit any offense

against the United States and for one or more of the people to do any act to effect the object of

the conspiracy. 18 U.S.C. § 2 provides that whoever commits an offense against the United

States or aids, abets, counsels, commands, induces or procures it commission is punishable as a

principal.

        RELEVANT ELECTRONIC AND WIRE COMMUNICATION STATUTES

        5.      The relevant federal statutes involved in the disclosure of customer

communication records for the requested data in the Email Accounts are as follows:

                a.     18 U.S.C. § 2703(a) provides, in part,

                       A governmental entity may require the disclosure by a
                       provider of electronic communication service of the
                       contents of a wire or electronic communication, that is in
                       electronic storage in an electronic communications system
                       for one hundred and eighty days or less, only pursuant to a
                       warrant issued using the procedures described in the
                       Federal Rules of Criminal Procedure by a court of
                       competent jurisdiction.

                b.     18 U.S.C. § 2703(b)(l) provides, in part.

                       A governmental entity may require a provider of remote
                       computing service to disclose the contents of any wire or
                       electronic communication . .. (A) without required notice
                       to the subscriber or customer, if the governmental entity
                       obtains a warrant issued using the procedures described in
                       the Federal Rules of Criminal Procedure by a court o(
                       competent jurisdiction.

AFFIDAVIT OF JUNE PINIEWSKI                                                            Page3
          Case 3:19-mc-00208           Document 1       Filed 03/08/19      Page 5 of 34




                c.      18 U.S.C . § 2703(c)(l) provides, in part,

                        A governmental entity may require a provider of electronic
                        communication service or remote computing service to
                        disclose a record or other information pertaining to a
                        subscriber to or customer of such service (not including the
                        contents of communications) only when the governmental
                        entity- (A) obtains a warrant issued using the procedures
                        described in the Federal Rules of Criminal Procedure by a
                        court of competent jurisdiction.

                d.      18 U.S.C. § 2510(1) defines a "wire communication" as

                       any aural transfer made in whole or in part through the use
                       of facilities for the transmission of communications by the
                       aid of wire, cable, or other like connection between the
                       point of origin and the point of reception furnished or
                       operated by any person engaged in providing or operating
                       such facilities for the transmission of interstate or foreign
                       communications or communications affecting interstate or
                       foreign commerce.

               e.      18 U.S.C. § 2510(12) defines "electronic communication" as "any transfer

of signs, signals, writing, images, sounds, data, or intelligence of any nature transmitted in whole

or in part by a wire, radio 1 electromagnetic, photo-electronic or photo-optical system that affects

interstate or foreign commerce," with certain exceptions not applicable here.

               f.      18 U.S .C. § 2510(17) defines "electronic storage" as "any temporary,

intermediate storage of a wire or electronic communication incidental to the electronic

transmission thereof' and "any storage of such communication by an electronic communication

service for purposes of backup protection of such communication."

               g.      This Court has jurisdiction to issue the requested warrant because it is "a

court of competent jurisdiction" as defined by 18 U.S.C. §§ 2703(a), (b)(l)(A), (c)(l)(A) and

2711 . Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not required

for the service or execution of this wan-ant.

AFFIDAVIT OF JUNE PINIEWSKI                                                            Page4
             Case 3:19-mc-00208       Document 1        Filed 03/08/19      Page 6 of 34



                            STATEMENT OF PROBABLE CAUSE

A.      Sex Trafficking

        6.      I have received formal and on-the-job training in connection with the

investigation of sex trafficking and related crimes. I have participated in several investigations

that led to the arrest and conviction of traffickers and have become familiar with the habits,

mannerisms, language, and techniques used in committing human trafficking offenses. I have

also become familiar with the attempts to conceal the evidence of such occurrences from

detection by both the public at large and law enforcement agencies. I have spoken with and have

read documentation by officers who possess knowledge and expertise in the investigation of sex

trafficking-related crimes. I have spoken to numerous victims of sex trafficking about their

experiences in the life of prostitution. I have also participated in many different aspects of sex

trafficking investigations, including conducting physical surveillance, interviews, reviewing

electronic evidence, using confidential human sources, writing and executing search and seizure

warrants, and making arrests. I have gained knowledge of the inner working of Sex Trafficking

Organizations ("STOs") and based on my training and experience know the following:

       7.       Prostitution is inherently a cash business, as cash provides paying customers with

some form of anonymity. STOs often move and launder the cash by placing it into it into bank

accounts and investment accounts, using casinos to launder sources of cash, operating cash-based

businesses such as restaurants, using wire transfers, and purchasing store value credit/debit cards,

online e-currency, real estate, and other types of assets. STOs will often move the illegal

proceeds several times through different forms of assets to make it difficult for law enforcement

to discover the true source of the funds. STOs will often open legitimate businesses or have

legitimate employment to launder the illegal proceeds and comingle these illegal funds with


AFFIDAVIT OF JUNE PINIEWSKI                                                          Pages
             Case 3:19-mc-00208       Document 1        Filed 03/08/19      Page 7 of 34



legitimate income from the business or employment to prevent law enforcement from

discovering the true source of the proceeds.

        8.      Websites such as backpage.com, 1 adultsearch.com, supermatchescort.com,

portlandasianescort.com, and others are often used by STOs to advertise commercial sex

services. I know that STOs will often advertise their services as "massages" or "escorts" to

avoid detection by law enforcement. The term "escort" is widely used as a euphemism for

prostitution. I know that a legitimate escort is hired for an extended period of time such as

several hours and even days, is expected to be attractive and presentable in public, and is often

used to stand-in as a date for specific functions or entertainment for an evening. Escorts are paid

for their time and their company, and sexual favors are not included as part of their services.

Legitimate esco1ts or massage parlors do not list coded language for the services they provide

such as GFE (Girlfriend Experience) or BBJ (Bare Blowjob). I also know that legitimate escorts

or massage parlors do not typically advertise services posting sexually provocative photographs

or by providing age, height, or the weight of the person providing the massage. Legitimate

escort and massage businesses typically do not operate from an apartment or a motel room paid

on a day-by-day basis. I also know legitimate esco1ts and masseuses do not perform sexual acts

on their customers and therefore do not provide condoms or wear lingerie when interacting with

the customer.

       9.       STOs post online ads for "escorts" or "massages" that investigators recognize as

prostitution-related advertisements. The investigation has revealed the fo llowing roles within a

STO:


       1
          On April 6, 2018, backpage.com (a classified ad website) and affiliated websites were
seized and shut down by the United States Federal Government due to their promotion of sex
trafficking and prostitution.

AFFIDAVIT OF JUNE PINIEWSKI                                                          Page6
               Case 3:19-mc-00208       Document 1       Filed 03/08/19      Page 8 of 34



                  a.     Customers - men who pay money for sexual acts

                  b.     Providers - individuals who perform sex acts for money

                  c.     Drivers - individuals who transport the providers and perform other

                         activities such as collecting proceeds and delivering food or other supplies

                  d.     Leasee - individuals who lease the apatiments that are used as brothels

                  e.     Dispatcher - individuals who answer the calls/texts/emails (responses to

                         ads) from the customers, sets up "dates" within the computer scheduling

                         software, and notifies the provider

                  f.     Boss - a supervisor of one or more brothel locations

        I 0.      Through this investigation, I have learned how STOs manage operations of the

online ads. When a customer responds to the ad and calls the number associated with the ad,

they are connected to "dispatch." Dispatch identifies the location of the customer and assigns the

customer to a specific provider for a "date" (an encounter for the purposes of engaging in a

commercial sex act with the women). Dispatch then notifies the provider that a "date" has been

set.

       11.        STOs arrange apartments and hotels for the provider to stay in and use for

engaging in acts of prostitution. As part of this investigation, law enforcement has conducted

over twenty undercover sting operations in Portland, Oregon, targeting Asian "escort" ads. In

these sting operations, an undercover officer sets up a "date" using the contact phone number

provided in the ad. After confirming the date and obtaining an address through the STO

dispatch, the undercover officer is told to notify dispatch when they have arrived. Once the

undercover has arrived, dispatch will provide the motel room number or apartment number.




AFFIDAVIT OF JUNE PINIEWSKI                                                           Page7
          Case 3:19-mc-00208          Document 1        Filed 03/08/19      Page 9 of 34



        12.    Once inside the apartment, investigators notice very little furniture and that the

bedroom in the apartment appears to be used only for sex acts. Investigators rarely see a

bedframe and often the mattress has just a sheet with a towel laid on top. The nightstands next to

the bed usually have multiple unused condoms on or near them, towels, and various bottles of

oils and lubricants. The clothing in the closets or in the suitcases consist mainly of lingerie.

        13.    The STOs recruit women to work as providers from their respective countries

(generally China or other Asian countries), and the women generally speak very little English.

Some providers have indicated they are engaging in prostitution to repay certain costs, such as

the cost of coming to the United States.

        ChenSTO

        14.    For the past two years, I have been investigating sex trafficking, mainly focused

on Asian STOs. As this investigation unfolded, I learned multiple agencies (both local and

federal) across the country have encountered Asian STOs. The investigation revealed multiple

Asian STOs, the main one of which is an international sex trafficking organization (hereafter

referred to as the "Chen STO") operating throughout the United States, Canada, and Australia.

The following are known and indicted subjects in this current investigation:

               a.      Zongtao Chen, a.k.a "Mark" Chen (hereinafter "Chen'') - Chen is

suspected of being the main facilitator for an Asian STO operating in the United States, Canada;

and Australia. Chen is suspected of facilitating and coordinating the interstate and foreign travel

of women, primarily Chinese national females ("CNFs"), for criminal sexual activity, and of

using online websites such as supermatchesc01t.com to promote prostitution. Chen is located in

the Toronto, Ontario region.




AFFIDAVIT OF JUNE PINIEWSKI                                                           Page8
         Case 3:19-mc-00208           Document 1       Filed 03/08/19      Page 10 of 34



                b.      Yan Wang, a.k.a. "Sarah" Wang (hereinafter "Wang'') -Wang is

suspected of acting as dispatch for the Chen STO by setting up "dates" for the CNFs to engage in

prostitution.

                c.      Weixuan Zhou (hereinafter "Zhou'') - Zhou is suspected of facilitating

and recruiting CNFs in China and North America to work as prostitutes and of financing

voluminous amounts of prostitution-related advertisements and domains, including the Subject

Domain Names.

        15.     Between June 16, 2016 and foly 10, 2016, the FBI received approximately 19

anonymous tips submitted to Crime Stoppers of Oregon that identified Zongtao Chen as a

facilitator for an Asian STO operating in Canada and the United States. Chen is specifically

named as the renter of several hotels and condominiums used by the STO in the United States

and Canada.

        16.     One tip received on June 16, 2016, read,

                International prostitution ring operating in Portland. When will
                you shut down this operator? They offer unprotected sex acts.
                1,000' s of people are at health risk. Hotels and short term condo
                rentals is the way they do business. Mark Chen from Toronto may
                have a hand in the condo part of the business. He is a real estate
                broker. Advertisement today in Backpage: *Portland Asian
                Escort* Best Asian student *New Kelly 34DD*-19. Come to enjoy
                the best Asian experience, new Kelly, 19, 34DD, 100lbs, she will
                rock your world. Portland Downtown in call 503-850-2545 or
                647-687-7096, WeChat: aa585466383 www.nyasianangels.com.

        17.     Another tip received on June 23 , 2016, read,

                Some tips for the international prostitution ring operating in your
                city: Mark Chen is a real estate broker from Toronto. Leader?
                Tenant Name: Zong Tao Chen (aka Mark Chen) Contact Phone
                Number 416-732-4321. Numbers used: WeChat: aa5854660383,
                call or text 206-866-6735, call or text: 323-498-1660 347-594-
                5090, call or text: 503-850-2545 520-433-9310 .. .


AFFIDAVIT OF JUNE PINIEWSKI                                                           Page9
            Case 3:19-mc-00208           Document 1       Filed 03/08/19      Page 11 of 34


   The tip continued listing several other phone numbers and addresses.

           Online Presence of the STO

           18.    The Chen STO uses supermatchesco11.com as their main website to post online

   prostitution-related advertisements. The supermatchescort.com website displays multiple

   pictures of Asian women posing in a provocative manner, often wearing lingerie or bikinis. (See

   Image A) The supermatchescort.com website has a menu listing their "supermatch girls," the

   rates charged, a description of the site, a way to contact the site to set up "dates," employment, a

   press room, and the "girls in your city." Many of the advertisements also provide a description

   of the prostitution-related services they offer using coded language, such as BBJ (bare blowjob)

   and GFE (girlfriend experience - prostitution acts involving kissing). The supermatchescort.com

   website also links to an email address, supermatchescort@gmail.com, a phone number, and a

   WeChat contact, which are used to carry out the criminal activities of the organization by

   allowing individuals to contact the Chen STO directly.




Image A




   AFFIDAVIT OF JUNE PINIEWSKI                                                         Page 10
                Case 3:19-mc-00208                                     Document 1                                    Filed 03/08/19                               Page 12 of 34


              19.                 On the main page of the website "supermatchescort.com," it reads, "about us,"

   and then below reads, "Super Match Escort, arrange you to meet with our professional Massages.

   They come from many different backgrounds. They are happy and fun to be accompanying

   with, let our Massages bring you the total enjoyment of life." The advertisements are arranged

   by city corresponding to the areas the Chen STO services. (See Image B).




                         '"1,1\l,1,l,t,11

                            1   H H h: \ 11-.

                                \l '. iit 11,                               Ot1es

Image B
                         I \11'111 \ \ ! I , I


                                                                         'lJ.[.1 {1 \                                                                                [ ·, I , I;   11 1 ~-     --~ ] J

                    GIRLS iN YOUR C,TY »>

                                                                                                                                  !J,·: r. ,, · \ I I

                                                                I    .111 I I \   \       \         I'.w,, \[J                    r·,   II\ ,,-11           ( 1_J    !   ,1 · 1 \\ :·,


                                                                                                                                        ~·-- ll   h .. \\ i          I l.1I    I    '    ,,· ')


                                                                                                                                  ~-tl;,,1, 1 -1t·,         \!•)

                                                                                                    \I:: i•,i:J 111 ."     \: T   \'. ,I·•                 \I I      \I   !I        .1 :1 ,   ,I 1'      \ ' '\


                                                                                                    >~~'',\    '!·1,::-.. '\l .

                           h-17h877UW,                          t,    ·L:    11.J C \               ''~!;_· ,,,, T\                                                  l,'1.1 : I • ' ( . \
                             f.\f \II
               •Ill": r11,.,rd1,·,_1 ''[l :·.~111.ul ., , ,,n   l'.il n' :.1;: t \                                                                                   [':,.·             I I

                                                                I-~' j ; ; ~- l       j       \Ii                                                                    '\ .1:·, J 1 _C · , ,        l      \

                                                                '\,·,.·rl, \\ \                     .\ , , · \ ! . I, \I J

                                                                                                    _\ . ,; n ~--,   \ I          T.,               \\ \

                                                                                                                                  \\'11      ,1,,   I .'\Ll

                                                                                                    1 .,>.Ill:., \\ \



          20.                    A majority of the cities have a secondary website that can be accessed from the

   "supermatchescort.com" website. When you click on "Portland, OR," you are directed to

   providers available within Portland, OR. Each provider's listings contain a link titled "Portland

   Asian Escort," which will redirect you to the website, "portlandasianescort.com."

          21.                    One of the listings for Portland, Oregon, was for "Asian Sophia" and read as

   follows:


   AFFIDAVIT OF JUNE PINIEWSKI                                                                                                                                                     Page 11
             Case 3:19-mc-00208                                                   Document 1                                           Filed 03/08/19   Page 13 of 34



                                         Asian Sophia
                                         Beaverton/Tigard/Airport
                                         503-765-9147 or 6362872242
                                         Incall/outcall 24/7
                                         PORTLAND ASIAN ESCORT
                                         Portland Escort Young, pretty, sexy

    (See Image C).




Image C
                            \up... r\ l .1!d11:i r h
                                                                                 - - - - - - - - - - - --·-- -------·
                                  1II H H \IL'

                                        \(; , 11 J (-.

                                l I I \ ' \I       l l :--

                              1 \II'! •I\ \I!\ l

                               l'IU -.-.J\1JiJ\I

                     GIRi.S ,.•, YOUR                    c,r, »>




                                h-l7 6S770'16                              liif!'.L   """Ill   Asian Jenny
                                        f -\1.\11 ,
             •_11 1 •• _'.:!11_.~ l i   1,,-~r,, r t'    ni.u l ,   1ri1                       , :n-c ~:.J:- J::r,.. .
                                                                                               ~r;   1· /· ';    '1   l ·L· o r (,_>:.'~ :. 1 .1·1:

                                                                                               -, n' ', .-•_J'    ~    3S :ir:




           22.                           I know from my training and experience that "Incall/Outcall" are common terms

    used in escort service advertisements. "Incall" is where the customer comes to the provider' s

    location and "Outcall" is where the provider goes to the customer's location.

           23.                           On the website, www.portlandasianescort.com, the homepage states,

                                        Portland Asian Escort Tel: 503-765-9147 or 6362872242,
                                        WeChat:aa5854660383, 24 Hrs Service Portland Escorts Service -
                                        Portland Asian Escort Agencies - Female Escorts Service Portland
                                        Welcome to the gold standard of Portland Escort Services. We

   AFFIDAVIT OF JUNE PINIEWSKI                                                                                                                                Page 12
                   Case 3:19-mc-00208         Document 1        Filed 03/08/19      Page 14 of 34



                         offers the best selection of Portland Escorts at the best price
                         imaginable. Our Escort Girls are amongst the most beautiful,
                         charming and fun ladies in Portland."

          (See Image D).




Image D




                 24.    One advertisement states the following on the photograph of an Asian female,

          "Shower Together, Bbj-kissing-69 Style, Young, Pretty, Sweet, Wet Tight Pussy, Licking-

          sucking-touching, Girlfriend Experience everything u want."

                 25.    Based on my experience, I know Bbj is a common term used among prostitution

          related ads to mean Bare blow job, which is oral sex without a condom. I also know 69 is a

          common term for an inverted sexual position where simultaneous oral sex occurs.

                 26.    The email address under the contact portion of this website is

          supermatchescort@gmail.com. (See Image E).




          AFFIDAVIT OF JUNE PINIEWSKI                                                       Page 13
              Case 3:19-mc-00208                    Document 1    Filed 03/08/19   Page 15 of 34




Image E




                              Contact
                                •i·•      ' ',' .
                              Hours of Operation:

                              :24 ~ours a day :.•
                          .     ' .'       '
                              7 days a wee_k

                              'Tel:- 503-765-9147.or 6476877096
                                       '                -
                              wechai: ElitP   1:>rli<><:

                              Email: superma~chescort@gmaiLcom




            Subject Domain Naffl_es in Chen STO

            27.     In the current, Portland-based investigation, I have found approximately 500

     websites that I believe the Chen STO uses or has used for online solicitation of Asian

     prostitution. Of the 500 sites, approximately twenty-five of the domains are hyperlinked within

     the "supermatchescort.com" website and associated to the email supermatchescort@gmail.com.

     (See Image F, a compilation of some of the homepages).

          Image F




     AFFIDAVIT OF JUNE PINIEWSKI                                                          Page 14
           Case 3:19-mc-00208                    Document 1       Filed 03/08/19       Page 16 of 34



          28.      On or about November 2018, the FBI accessed publicly available information

  regarding twenty-five domains associated with the email address supermatchescort@gmail.com.

  (See Image G, the twenty-five domain names).
                                                      -                     ..
                www.supermatchescort.com             WW\V.saltlakedtyaslanescort.com
Image G
                ,vww.aslanescrotsatlanta.com         www.sandlegoaslanescort.com
                www.dallasescortaslan.com            www .seattleaslanescorts.com
                www.denverescortaslan.com            www.slouxfallsaslanescort.com
                www.fargoaslanescort.com             WW\v.tacomaaslanescort.com
                www.fortcolllnsaslanescort.com       www.tucsonaslanescort.com
                www.kansasaslanescort.com            www .provldenceaslanescort.com
                www.laaslanescort.com                www.calgaryaslanescort.com
                www.mllwaukeeasianescort.com         WW\V.torontoescortsasian.com
                www.mlnneapollsasianescort.com       www.edmontonaslanescort.com
                www:nyescortaslan.com                www.melboumeescortss.com
                www.oaklandaslanescort.com           www.sydneyaslanescorts.com
                www.portlandaslanescort.com


          29.      On or about March 19,2018, a Grand Jury subpoena return from Google for

  subscriber information related to the email address supermatchescort@gmail.com identified the

  subscriber's name as Zongtao Chen, with a recovery email of markzongtaochen@gmail.com and

  a phone number of 416-732-4321. Through additional subpoena returns and a search oflaw

  enforcement databases, I discovered other emails linked to Chen: markzongtaochen@gmai l.com

  and chen_ zong_ tao@hotrnail.com.

  B.      Email Returns for Hotmail Email Address

          Information showing chen_wng_tao@hotmail.com belongs to Mark Chen

          30.     A search warrant return from Hotmail for the content of the email address

  chen_ zong_ tao@hotmail.com demonstrates that Mark Chen used the email address for personal




  AFFIDAVIT OF JUNE PINIEWSKI                                                                 Page 15
                   Case 3:19-mc-00208               Document 1         Filed 03/08/19   Page 17 of 34



          use, including documenting the U.S. addresses he used, presumably for bank cards. (See Image

          H).
                       SubjGct; Ban card .ad.tire~$
                       F'rom: aiona,_t o <:-che1111_zon,g_t.aa.@hotm:;11,Lcom>
                       D;;rt_e: 2/2 /201 'J 11~.21 PM
Image H
                       Tg; zong tao -.-chen zo11~ •~o@ilotrnilil.-com!',,




                 31.       Another email displays a picture of Mark, which is consistent with the appearance

          of the Mark Chen indicted in this case: (See Image I)




Image I




                 Hotmail email address linked to other emails, including supermatchescort@gmail.com

                 32.      The warrant return showed that the Hotmail email address received emails from

          "Zongtao Chen" using the email address supermatchescort@gmail.com with two 5-digit numbers

          and the website escorts-canada.com in the subject line. (See Image J). This type of message

          lacking details and context is consistent with the same person using both email addresses.




          AFFIDAVIT OF JUNE PINIEWSKI                                                          Page 16
               Case 3:19-mc-00208             Document 1          Filed 03/08/19   Page 18 of 34




                   Subject: http;//www.escorts-canada.com
                   Fre m: Z-ongtao Chrm <supermatchestort@grn ail. com>
Image J
                   Date: 4/7/2018 2.:10 'PM
                   To: zong_tao <ch1.m_zong_tao@hotinail.c;orrp•

                   22442
                   22445

             33.          The Hotmail email address also received email messages from its own email

      address with a prostitution-related website in the subject and body of the message. I later learned

      that Mark Chen suggested another STO use this website to advertise prostitution services. (See

      Image K).

              Subject: :skipthegames,com
ImageK        1Fr.t11mst tllnLtctO <c:hec111_wn,g_tao@hotm.Jii1.Gom>
              Dille; 2/27/2017 3:09 AM
              To: zong_tao <Chen_zon.g_,ao@hotmail.c-om}'




             34.          The Hotmail address also received an email from markzongtaochen@gmail.com

     with the subject "email account" and body text "my email," which may indicate he wanted to

     keep track of which email addresses he had set up for himself. (See Image L).

              '.Subject: ~ma II accou nit
              From: Zm1gtao Ohe-.n <markzoligtiiloc:Jmn@gmail.com>
 ImageL
               Dat-e: 12/15/2016 s~sG       PM
                     11
              To: chen_zon1.Jao@notmai~.com"<cheo_wng_tao@lhotmail.com>

              imyomail

             35.          Another email, which was sent to the Hotmail address from

     supermatchescorts@gmail.com, appears to be several examples in English for responses to men

     looking for dates. The responses contain what appears to be the addresses of brothels or hotels

     used as brothels in different cities across the United States and Canada. (See Image M).

     AFFIDAVIT OF JUNE PINIEWSKI                                                         Page 17
                Case 3:19-mc-00208             Document 1          Filed 03/08/19     Page 19 of 34



                Subject: address
                From: Zongtao Chen <supermatchescort@gmail.com>
                Date: 12/16/2016 7:57 AM
J   Image M     To: chen_zong_tao@hotmail.com



                    - add2.txt- - --   ---·-·•- · - - ~ - · --   - - ~ ....... - - - - - -- - -


                H.1 hun, I an1 at Commons inn - 5786 west St, Halifax, NS .• .. what ti111e wil) )'O!.l come?

                Hi hun, I am at 550 S Flo~nce St, Wichita 67209 .. what tiroe will you come}

                Hi hun. l ani at Residence & Conference Celltre • ottaw.a Downtown       • 150 Hazel st,
                Ottawa KlS STS(lcS). Wh3t ti~e is good for you?

                Hi hun, l am at 1828 s Wentworth Ave, Chicago IL 60516-4~55 . lolhat time will you come
                hun? 140hh -iae h
                Hi huni I ani <It 3160 West 8th .St, Los Angeles, 9000<5 • Palga Grand hotel. . what time
                will you come?


                Hi hun, f am working at 4950 s outlet center dr-, Tucson. az 85766 , ... what time is
                good for- you?

                Hi hun. nice asian at 101,6 9 114 st riw, ed~nton. what time is good for- yo..,? 140hh 240
               lh 180qv

               I am work.i,ng at- 103.2·0 4$ Ave NW, Edmonton. what time is good for yoLJ?'



              36.       In numerous undercover operations, some of which are outlined below, after law

       enforcement officers would contact the number from an escort advertisement, law enforcement

       would receive a message addressed to "Hi hun" in a response similar to those above.

              Travel records/money transfers

              37.       The Hotmail email search warrant also revealed numerous emails containing

       records of money transfers from individuals with Asian female names, some of which I know are

       involved in the Chen STO. I summarized the transaction details obtained from those emails, in

       part, below. (See Image N).




       AFFIDAVIT OF JUNE PINIEWSKI                                                            Page 18
              Case 3:19-mc-00208                    Document 1                       Filed 03/08/19         Page 20 of 34



                                                                                           Tr41 r. s.,a.:c, a,en A fl"tO"J l"I t
                         ~IL 7l::Z0 1 B M , •Ja'J zt:, .-. n E                                                                 $3!,0
                           6 .l l l ~18 Ml! h u.ai Zt- .,,ai ...,_g                                                       'SJ..,000
ImageN                     6,/' / ,<il,.R M          h :.&.-. i?h !,1 .:1-"B                                                S,i;;SO
                         !>/"3111l     1 9 Ma.:-1 h •J J Z.t-:iU a n g                                                      $5,:toi
                         5,,/26-l:il.'01.S .._..e-:.n         z~ -11 """ Fl                                                 S300
                         ~    23;'.20 1 8
                         '5/ .l!J/201.-9      """ . .. ..,                                                                     S1' 0
                         :S..,'J..S/:M1 B Mi;o,J tl.":.J a"1 .Z               an E                                             s.soo
                         4 /:~.c l 20 UI      T 11"\S F u,                                                                'Si. . 500
                         4-.IX'J/~18          Tine F                                                                      'S:t.tl'QO
                            .t;lniM1 i':I     Lu C:h              n                                                          $41:4
                         :J:l 181201-B        TI ,... g F li1                                                             '51 •.1:2.:5-
                         2/"231/2,3 1 ,B U Han £                                                                               ~
                         2).t4/201.S          u ~ng                                                                       -s1..000
                         ~fl.C,.l.~ 8         Tlne FUJ                                                                             S.e
                          :2J S/.24:U-ti      TI n 8 u,                                                                   :s:1.coo
                           2..f2/2018         l,., ,C.h,e, 11,                                                                  :S.'30
                          :2/':!l l .zo 1 e   T I n,g u,                                                                       ~
                           2.,1'3 / 201.S     L'IJ ,C "'e, ri                                                                  S,:ll70
                             2I2 ./;;'!01 B                                                                                     ~
                                2/ J..8                                                                                        $-200
                             UJll~J.9                                                                                          $.LOQ
                         1,!'3 / 201 9 Lu oCh ie- n                                                                             s.m
                         2.f30l2i01-9 L~ C !'le-iJ                                                                             S.-.U O
                         1,/28,i2'J 1 8 TtnE F u                                                                               $.300
                         :V27/ 2'0 1..S r,,..,ll: Fu                                                                           $250
                         !ll:.l7/ ~l,.R Tine F                                                                                   S.!i
                         1,/:24 / ~ 1 1:i 'Y.i'ei - Yen                     !.LI                                               $2.80
                         2,/J.6·/2'{115 \~ •-Ve r..~ ....                                                                 -s   .OQO
                         l , ? .L 6/2a 1 B Y',l,cl • "l"<"n                                                               -$ 1 ,IXO
                         :l /".t2/~Ui         e l-..,. ..._           111    u                                            '51,000
                            JJ.9·/2.<Jl.B '-'V<"l- 'l"rn                     u                                                 ssco
                             .1.l 2/2018        :te 1- Y.er, !!>bu                                                             S-100
                        :l .jl'/'28✓ 2'1)J.7 M(!,i           ;..t -                                                            SJ.50
                        W2        /2:0 1        ~ e1 - Yer, H su                                                               $SOO
                       2.21'27l 2017 Me,h                 iZl1'.u. ,,._B                                                       S.120
                       3.Z-' 2 ts.,,' ;;i:o 1 7 ,Ycu - Yan     .u                                                              ~


           38.      Of note, this investigation identified Lu Chen as a provider out of Sioux Falls,

    South Dakota, as detailed later in this affidavit.

           Hotels Booked

           39.     The Hotrnail email search warrant also revealed numerous emails containing hotel

    reservations for individuals with Asian female names, one of which I later identified as a

    provider. I summarized the reservation details obtained from those emails, in part, below. (See

    Image 0).
    AFFIDAVIT OF JUNE PINIEWSKI                                                                                          Page 19
              Case 3:19-mc-00208                     Document 1          Filed 03/08/19                          Page 21 of 34



                            Jun-18 NAME                 HOTEL                                       ADDRESS OF HOTEL
             3rd-5th                Chia-Chi Yu         candlewood Suites                           2601 Abbott Plaza, om aha, NE 68110
             3rd-5th                Yen-Yi Su           Comfort Inn & Suites                        4822 East Washington Avenue, Madison, WI 537M
Image 0      6th-8th                Yen-YI Su           Rodeway Inn & suites                        4400 S 27th Street, Milwaukee, WI 53221
             6th-loth               KwaiCWong           Microtel Inn & Suites                       801 East 78th Street, Bloomington, MN 55420


                           May-18 NAME                  HOTEL                                       ADDRESS OF HOTEL
             loth-12th              Chia-Ch i Yu        America's Best Value Inn                    754 Horizon Drive, Grand Junction, CO 81506
             12th-14th              JlanhongLI          Baymont                                     120 W University Dr, _Mishawaka, IN 46545
             13-15                  Mel-Huan Chen       Mlcrotel Inn & Suites                       38204!h Avenue West, Wll!lston, ~D
             14-16                  Ke Cheng            Clarion Inn & Suites                        3370 Ea~ Battlefield Road, Springfield, MO 65804
             15-18                  Mel-Huan Chen       Home Place Lodge &Suites                    150515th Avenue West, Wllllston, ND58801
             lS-20                  Yen-YI Su           supers                                      5253 South Howell Avenue, Milwaukee, WI 53207
             lS-20                  Chia-Yin Chang      Days Inn                                    1964 University Avenue West, Saint Paul, MN 55104
             lS-20                  KwalCWong           Ramada by Wyndham                           407 Lyons Avenue, Sioux Falls, SD 57106
             22-24                  Hong-Qln Wang       Extended Stay America                       245 West Natick Road, Warwick, RI 02886
             24-26                  Hong-Qin Wang       Extended Stay America                       3747 29th Str_eet South East, Gr_and Rapids, Ml 49512
             24-26                  Uxla Zha            Ramada by Wyndham                           5601 Fortune Circle West, lndiapolis, IN 46241
             26-28                  Yanping Zhou        America's Best Value Inn                    754 Horizon Drive, Grand Junction, CO 81506
             26-28                  UxlaZha             America's Best Val ue Inn                   3401 South Keystone Avenue, Indianapolis, IN 46237
             26-28                  Yimin Liang         Comfort Inn & Suites                        4822 East Washington Avenue, Madison WI 53704
             26-28                  UxlaZha             Americas Best Value Inn                     3401 South Keystone Avenue, Indianapolis, IN 46237
             2S-30                  QlrongYuan          Motel 6                                     20 Jefferson Blvd, Warwick, RI 02888


                           Aug-17 NAME                  HOTEL                                       ADDRESS OF HOTEL
             loth-13th              Jlanhongll          Extended Stay America                       7956 Lyndale Avenue S., Bloomington, MN 55420
             15th-17th              Youchun Xiong       Portland Travelodge                         1200 Brighton Avenue, Portland, ME 04102
             17th-18th             Youchun Xiong        Motel6                                      1 Riverside St, Portland, ME 04103
             2nd-4th                Hong Chen           Quality Inn South Bluff                     1165 s Bluff Street; St. George, UT 84770


                            Oct-17 NAME                 HOTEL                                       ADDRESS OF HOTEL
             2nd-4th                Hong Chen           Quality Inn South Bluff                     1165 S Bluff Street, St. George, UT 84770



            40.         I found numerous emails sent to Mark Chen requesting a rating or review of hotel

     stays across the United States, made in the names of Asian females. (See Image P).

                                                                                RO ~L\'/ITlf ClfV
Image P                               •Li;li                                    K.ti Yth .     ~u IC~s. Wd ISl(in
                         3/27/lOJS I}.' In loo                                  Woods.~,, 11g Si.i,~e!.; ~1011~ rills
                         ~h9/'l01$ /1,~ IAll:O                                  comf{?ft Suites s 01.rrFi!li
                          ~/1/20 S i.1ng                                        B~ymQr.t by Wyndh~m, G il!!d f,c; . i
                         5/IS/iOiE Hong,O.in W.1ng                              H.r1.ltht4 "!uJC   ~, ~a go

                          7/J/2017 j •a~.,ons ti                                Ae-t:J Roo! ll'li'l, Rccl.r((d
                         7/W20l7 Ji~ Jto                                         1 ro eJ IM 8, ~1;1t~ BIOOfllili     {ll'l   Minn-e~ OOILS
                                                                                MQI I ii, S' P.auJJ-~




     AFFIDAVIT OF JUNE PINIEWSKI                                                                                             Page20
              Case 3:19-mc-00208                       Document 1         Filed 03/08/19       Page 22 of 34




             Transportation Booked

             41.          In the Hotmail email search returns, I discovered numerous flight reservations

     made in the names of Asian females. Some of the names used in the flight reservations

     correspond to names used for hotel reservations. I summarized the flight details obtained from

     those emails, in part, below. (See Image Q).
                     --   , .....   -    - -
                     20l7 NAME.                              Jd P.LIN~
              ll/J/20i17 xwc~s Zhao                           Delta                 s.anJos.e CA/ s.al La~e C1tv
              4.lh 9/10t7 Ytnj Llll~ n                       \\' )tlL't             Mor.lt~.il/Calg.,ry
Image Q
              <J/ 15{lf.Jl 7 Y-•n,s LUan                     Wes et                 Hall i ll/Calia,Y
              B#'H/ 21311 YciUehun Xror'lg                   IM l.t                 Mllw~ukee/Lo~Angel i
              e/22/2))17 Youchun Xiong                       ~rnerico11 A11hr.es    Boston/( ICcli<>
               7{9/11J17 VO•JChur'I :C.ione                  De!lJ                  Por'\land o /T ~~on
              7/1 {2)Jl 7 You,hun lUong                      Delt;i                 r (nin/Aila!'l\i
              5/19/2017 H :isqln                             Dt lla                 B~ atek ~ D/ NYC
              S/ 1Sl20l 7 Y n Y•                             Delti!                ~YC/     ir..Jlj:Q
              4/18/1!Jl7 Yu- Tai Su, Chi-Ung Hsu             Spiri~                   innea;,olis/LosA"'eles

                     :Z(J.18 NAME                            AmLIN~                DEPAR RE/t.Jlil l\lAL
                    1-,Jun Mfl!•hv~n Ch n                    l,lml,:,d             S.:ill .nci:- •~~•/f)c-nv~r
                   lS- !.ly Chli)'r C'1al'g                  Spirit                Los Angeles/Ml~~eapolis.
                    B,Mo1v KtC· r, n                         ~pi11l                l,,o!.Ang~I ,J~~n• ~C1t1
                   l-1-Jin              Hc!ljbO W,mg         Jetblue               Los Angeles/ 'iYC


            42.           I also found several reservations for Greyhound Bus travel to and from

     destinations the Chen STO uses for prostitution operations, with the exception of Bend, Oregon.

     I summarized the bus detail s obtained from those emails below. (See Image R). Of note, one of

     the reservations specifically referenced billing "Zongtao," which I believe is a reference to

     billing Mark Chen.




     AFFIDAVIT OF JUNE PINIEWSKI                                                                           Page 21
            Case 3:19-mc-00208              Document 1   Filed 03/08/19         Page 23 of 34




           l'JATt                    AMf.            DEPART'U RE/ARRIVAL
Image R                  6/11/2018 Ch .a-Ch Vu       S4C•J~ a,lls/Farg:o
                          6/6/2018 w3il CWQng        s,0ia1e F lls/Minn pOIIS

                         7/"l'J/2017 Wal CWong       Las Ve-g.as/St George
                         7/31/2017 K •,~, CWoni      5t Geor1e/Provo

                         2/~/2017 Xi Hong l u        Por I tld OR/ B nd


                        12/30/2016 C.hunl,ng HOIJ    Toronto/ott.a~a                   BIii ed to zongtao

          43.       Preservation notices were served to MSN Hotrnail and Google for the contents of

   the Email Accounts supermatchescort@gmail.com, chen_zong_tao@hotmail.com,

   markzongtaochen@gmail.com on or about June 5, 2018. This warrant seeks information

   contained within the email addresses since the last search warrant was executed.

          44.       On November 15, 2018, Mark Chen and others were indicted by a Federal Grand

   Jury in the District of Oregon and arrest warrants were issued. In January 2019, Mark Chen and

   others involved in the Chen STO were arrested on those warrants.

   C.     Email Providers

          45.       From my training and experience, I have learned that MSN Hotmail and Google,

   (the E-mail Providers) provide a variety of on-line services, including electronic mail ("email")

   access, to the public. The E-mail Providers allows subscribers to, respectively, obtain email

   accounts at the domain names outlook.com, hotmail.com, and gmail.com like the Email

   Accounts listed in Attachment B. Subscribers obtain such accounts by registering with the E-

   mail Providers. During registration process, the E-mail Providers asks subscribers to provide

   basic personal information. The E-mail Providers stores information concerning their

   subscribers and the subscribers' use of the Provider's services, including account access

   information, email transaction information, account application information, and electronic
   AFFIDAVIT OF JUNE PINIEWSKI                                                         Page 22
         Case 3:19-mc-00208           Document 1        Filed 03/08/19       Page 24 of 34




communications, including retrieved and uh.retrieved email. From my training and experience, I

know that such information may constitute evidence of the crimes under investigation because

the information can be used to identify the Email Accounts ' user or users.

        46.     From my training and experience, I know that the E-mail Providers generally ask

their subscribers to provide certain personal identifying information when registering for an

email account. Such information can include the subscriber's full name, physical address,

telephone numbers, and other identifiers, alternative email addresses, and, and, for paying

subscribers, means of source of payment (including any credit or bank account numbers). From

my training and experience, I know that such information may constitute evidence of the crimes

under investigation because the information can be used to identify the accounts ' user or users.

        47.    In my training and experience, Email Providers typically retain certain

transactional information about the creation and use of each account on their systems. This

information can include the date on which the account was created, the length of service, records

of log-in (i.e., session) times and durations, the types of service utilized, the status of the account

(including whether the account is inactive or closed), the methods used to connect to the account

(such as logging into the account via the provider's website), and other log files that reflect usage

of the account. In addition, E-mail Providers often have records of the Internet Protocol address

("IP address") used to register the account and the IP addresses associated with particular logins

to the account. Because every device that connects to the Internet must use an IP address, IP

address information can help to identify which computers or other devices were used to access

the Email Accounts.

       48.     From my training and experience, I know that in some cases email account users

will communicate directly with a provider about issues relating to the account, such as technical


AFFIDAVIT OF JUNE PINIEWSKI                                                           Page 23
          Case 3:19-mc-00208             Document 1    Filed 03/08/19      Page 25 of 34



problems, billing inquiries, or complains from other users. E-mail Providers typically retain

records about such communications, including records of contacts between the user and the

provider's support services, as well as records of any actions taken by the provider or user as a

result of the communications. From my training and experience, I know that such information

may constitute evidence of the crimes under investigation because the information can be used to

identify the accounts ' user or users.

       49.      This application seeks a warrant to search all responsive records and information

under the control of the E-mail Providers, who are subject to the jurisdiction of this court,

regardless of where the E-mail Providers have chosen to store such information. The government

intends to require the disclosure, pursuant to the requested warrant, of the contents of wire or

electronic communications and any records or other information pertaining to the customers or

subscribers if such communication, record, or other information that is within the E-mail

Providers' possession, custody, or control , regardless of whether such communication, record, or

other information is stored, held, or maintained outside the United States. 2

       50.     As explained herein, information stored in connection with an email account may

provide crucial evidence of the "who, what, why, when, where, and how" of the criminal conduct

under investigation, thus enabling the United States to establish and prove each element or

alternatively, to exclude the innocent from further suspicion. In my training and experience, the



2
  It is possible that the Providers store some portion of the information sought outside of the
United States. In Microsoft Corp. v. United States, 2016 WL 3770056 (2nd Cir. 2016), the
Second Circuit held that the government cannot enforce a warrant under the Stored
Communications Act to require a provider to disclose records in its custody and control that are
stored outside the United States. As the Second Circuit decision is not binding on this court, I
respectfully request that this warrant apply to all responsive information- including data stored
outside the United States- pertaining to the identified account that is in the possession, custody,
or control of the Providers. The government also seeks the disclosure of the physical location or
locations where the information is stored.
AFFIDAVIT OF JUNE PINIEWSKI                                                         Page 24
         Case 3:19-mc-00208          Document 1        Filed 03/08/19      Page 26 of 34



information stored in connection with an email account can indicate who has used or controlled

the account. This "user attribution" evidence is analogous to the search for "indicia of

occupancy" while executing a search warrant at a residence. For example, email

communications, contacts lists, and images sent (and the data associated with the foregoing, such

as date and time) may indicate who used or controlled the account at a relevant time. Further,

information maintained by the E-mail Providers can show how and when the account was

accessed or used. For example, as described above, E-mail Providers typically log the IP

addresses from which users access the email account along with the time and date. By

determining the physical location associated with the logged IP addresses, investigators can

understand the chronological and geographic context of the email account access and use relating

to the crime under investigation. This geographic and timeline infonnation may tend to either

inculpate or exculpate the account owner. Additionally, information stored in the user's account

may further indicate the geographic location of the account user at a particular time (e.g.,

location information integrated into an image or video sent via email). Stored electronic data

may provide relevant insight into the email account owner's state of mind as it relates to the

offense under investigation- that is, information in the email account may indicate the owner's

motive and intent to commit a crime (e.g., communications relating to the crime) or

consciousness of guilt (e.g., deleting communications in an effo1t to conceal them from law

enforcement).

D.     Nature of Examination

       51.      During its review of the information received from the E-mail Providers under

this warrant, law enforcement, if feasib le, will segregate the information into two groups:

(i) information that is responsive to the warrant and that the government may therefore seize; and


AFFIDAVIT OF JUNE PINIEWSKI                                                         Page 25
         Case 3:19-mc-00208               Document 1   Filed 03/08/19      Page 27 of 34



(ii) information that is not responsive to the warrant. This review will be performed within a

reasonable amount of time not to exceed 180 days from the date of execution of the warrant. If

the government needs additional time to conduct this review, it may seek an extension of the

time period from the Court.

        52.     Information that is responsive to the warrant will be copied onto a separate

storage device or medium. Responsive information may be used by law enforcement in the same

manner as any other seized evidence. Info1mation that is not responsive to the warrant will be

sealed and stored on a secure medium or in a secure location. Nonresponsive information will

not be reviewed again without further order of the Court (e.g., subsequent search warrant or

order to unseal by the district court).

        53.     The government will retain a complete copy of the information received from the

E-mail Providers for a number of reasons, including proving the authenticity of evidence to be

used at trial, responding to questions regarding the corruption of data, establishing the chain of

custody of data, refuting claims of fabricating, tampering, or destroying data, and addressing

potential exculpatory evidence claims where, for example, a defendant claims that the

government avoided its obligations by destroying data or returning it to a third party.

                                            CONCLUSION

        54.    Based on the nature of the criminal activity involving websites and electronic

communications and based on the previous searches, pursuant to a warrant, of these same Email

Accounts, I have probable cause to believe that evidence of criminal violations may be found

within the Email Accounts. Moreover, based on my training and experience, I believe that the

user(s) of the email addresses supermatches_cort@gmail.com, chen_zong_tao@hotmail.com, and




AFFIDAVIT OF JUNE PINIEWSKI                                                         Page26
         Case 3:19-mc-00208           Document 1       Filed 03/08/19       Page 28 of 34



markzongtaochen@gmail.com in particular, would have possibly engaged in email

communication related to sex trafficking and money laundering.

        55.    Therefore, I have probable cause to believe, and I do believe, that the Email

Accounts identified above and in Attachment A are related to and contain evidence related to a

group of people who are engaged in a criminal conspiracy that is knowingly transporting

individuals in interstate and foreign commerce with intent that such individuals engage in

prostitution, or in any sexual activity for which any person can be charged with a criminal

offense and are using a facility in interstate commerce to promote, manage, establish, carry on or

facilitate the promotion, management, establishment or carrying on of unlawful prostitution

activities, all in violation of Title 18 United States Code, Sections 2, 371 , 1952, and 2421 , and

that evidence related to this crime; contraband, fruits of the crime, items illegally possessed; and,

property designed for use, intended for use or used in committing this crime will be found within

the Email Accounts sought to be searched, as set forth in Attachment B to this affidavit. I

therefore request that the Court issue a warrant authorizing a search of the Email Accounts

described in Attachments A for the items listed in Attachment Band the examination and seizure

of any such items found. Because the warrant will be served on the E-mail Providers, who will

then compile the requested records at a time convenient to them, there exists reasonable cause to

permit the execution of the requested warrant at any time in the day or night.

Ill
Ill
Ill
Ill
Ill
Ill


AFFIDAVIT OF JUNE PINIEWSKI                                                          Page 27
         Case 3:19-mc-00208          Document 1        Filed 03/08/19      Page 29 of 34



       56.     Prior to being submitted to the Court, this affidavit, the accompanying

application, and the requested search warrant were all reviewed by Assistant United States

Attorney (AUSA) Julia Jarrett who advised me that in her opinion the affidavit and application

are legally and factually sufficient to establish probable cause to support the issuance of the

requested warrant.




       Subscribed and sworn to before me this     fi~      day of March 2019.




                                                      STACIE F. BERMAN
                                                      United States Magistrate Judge




AFFIDAVIT OF JUNE PINIEWSKI                                                         Page28
       Case 3:19-mc-00208        Document 1       Filed 03/08/19     Page 30 of 34


                                   ATTACHMENT A
                                 Places To Be Searched


This warrant applies to information associated with


    1.) supermatchescort@gmail.com


   2.) markzongtaochen@gmail.com


that is stored at premises owned, maintained, controlled, or operated by Google, Inc., a

coµipany that accepts service of legal process at 1600 Amphitheatre Parkway, Mountain

View, California 94043.
             Case 3:19-mc-00208         Document 1       Filed 03/08/19      Page 31 of 34


                                            ATTACHMENT B

                                  Particular Things to Be Seized

I.      Information to Be Disclosed by Google, Inc. (hereinafter "Email Provider")

        A.      To the extent that information associated with email accounts listed in Attachment

A (hereinafter "Email Accounts") is within the possession, custody, or control of Email Provider,

including any emails, records, files, logs, or iI,iformation that has been deleted but is still

available to the Provider or has been preserved pursuant to a request made under 18 U.S.C. §

2703(f) on June 5, 2018, Provider is required to disclose the following information to the

government for the time period of June 29, 2018 to the date of the execution of the search

warrant, for each account listed in Attachment A:

                1.      The contents of all emails, including any deleted e-mails that are still

       recoverable by Email Provider, associated with the Email Accounts, including stored or

       preserved copies of emails sent to and from the Email Accounts, draft emails, the source

       and destination addresses associated with each email, the date and time at which each
                                        '
       email was sent, and the size and length of each email.

               2.      All records or other information regarding the ide_ntification of the Email

       Accounts, to include full customer or subscriber name, customer or subscriber physical

       address, local and long distance connection records, telephone numbers, and other

       identifiers, records of session times and durations, the date on which the Email Accounts

       were created, the length of service, the IP address used to register the Email Accounts,

       log-in IP addresses associated with session times and dates, account status, alternative




Attachment B                                                                                      Page 1
                                                                                           Revised July 2018
            Case 3:19-mc-00208          Document 1        Filed 03/08/19   Page 32 of 34


        email addresses provided during registration, methods of connecting, log files, and means

        and source of payment (including any credit or bank account number).

               3.        The types of service utilized.

               4.        All records or other information stored at any time by an individual using

        the Email Accounts, including address books, contact and buddy lists, calendar data,

       pictures, and files.

               5.        All records pertaining to communications between Email Provider and any

       person regarding the Email Accounts, including contacts with support services and

       records of actions taken.

               6.        For all information required to be disclosed pursuant to this warrant, the

       physical location or locations where the information is stored.

       B.      The Email Provider is hereby ordered to disclose the above information to the

government within fourteen days of service of this warrant.

II.    Information to Be Seized by the Government

       A.      All information described above in Section I that constitutes evidence of

violations of 18 U.S.C. §§ 2,371, 1952, and 2421, for the time period of June 29, 2018 to the

date of the execution of the search warrant, for each account listed in Attachment A pertaining to

the following matters:

               1.        Information relating to who created, used, or communicated with the

       Email Accounts, including records about their identities and whereabouts.

               2.        Email messages, records, and files associated with or attached to email

       messages, and transactional data that constitute evidence of, that may have been used to


Attachment B                                                                                 Page2
            Case 3:19-mc-00208        Document 1          Filed 03/08/19   Page 33 of 34

        facilitate, and that were capable of being used to commit or further violations of 18

       U.S.C. §§ 2,371, 1952, and 2421 and to create, access, or store evidence of such crimes.

               3.      Information relating to who created, used, and communicated with the

       Email Accounts, including records about their identities and whereabouts.

               4.      Information indicating how and when the Email Accounts were accessed

       or used, to determine the geographic and chronological context of account access, use,

       and events relating to the crime under investigation and to the Email Accounts' owner/s.

               5.      Evidence indicating the Email Accounts' owner's and _u ser's state of mind

       as it relates to the crimes under investigation.

               6.      All records, documents, invoices, or materials associated with the Email

       Accounts that concern accounts with an Internet service provider or a telephone service

       provider whose services may have been used in the commission of violations of 18

       U.S.C. §§ 2, 371, 1952, and 2421.

III.   Search Procedure

       A.      The warrant will be executed under the Electronic Communications Privacy Act,

in particular 18 U.S.C. § 2703(a), (b)(l)(A), and (c)(l)(A), and will require Email Provider to

disclose to the government copies of the records and other information (including the content of

communications) particularly described in Section I of this attachment.

       B.      During its review of the information received from Email Provider under this

warrant, law enforcement will segregate the information into two groups: (i) information that is

responsive to the warrant and that the government may therefore seize; and (ii) information that

is not responsive to the warrant. This review will be performed within a reasonable amount of


Attachment B                                                                               Page3
                Case 3:19-mc-00208          Document 1    Filed 03/08/19     Page 34 of 34

  time not to exceed 180 days from the date of execution of the warrant. If the government needs

  additional time to conduct this review, it may seek an extension of the time period from the

  Court.

           C.      Information that is responsive to the warrant will be copied onto a separate

  storage device or medium. Responsive information may be used by law enforcement in the same

  manner as any other seized evidence. Information that is not responsive to the warrant will be

  sealed and stored on a secure medium or in a secure location. Nonresponsive information will

  not be reviewed again without further order of the Court (e.g., subsequent search warrant _o r

  order to unseal by the district court).

           D.      The government will retain a complete copy of the information received from

  Provider for a number of reasons, including proving the authenticity of evidence to be used at

  trial, responding to questions regarding the corruption of data, establishing the chain of custody

\ of data, refuting claims of fabricating, tampering, or destroying data, and addressing potential

  exculpatory evidence claims where, for example, a defendant claims that the government

  avoided its obligations by destroying data or returning it to a third party.




 Attachment B                                                                                 Page4
